Case 1:08-cv-04405-PKC-PK Document 638 Filed 07/02/19 Page 1 of 2 PageID #: 18654



                                 MORRISON MAHONEY LLP
                                                     COUNSELLORS AT LAW

                                                 120 BROADWAY, SUITE 1010
                                                                                            MASSACHUSETTS      NEW HAMPSHIRE
                                                    NEW YORK, NY 10271
                                                                                            BOSTON             MANCHESTER
                                                        212-825-1212                        FALL RIVER
                                                                                            SPRINGFIELD        NEW JERSEY
                                                                                            WORCESTER          PARSIPPANY
  Andrew S. Midgett
  Phone: 646-870-1741                                                                       CONNECTICUT        NEW YORK
  Fax: 646-233-1919                                                                         HARTFORD           NEW YORK
  amidgett@morrisonmahoney.com                                                              STAMFORD
                                                                                                               RHODE ISLAND
                                                                                            ENGLAND            PROVIDENCE
                                                                                            LONDON




                                                                    July 2, 2019


  Via ECF

  Hon. Peggy Kuo
  United States Magistrate Judge
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

  Re:      Allstate Ins. Co., et al. v. Mirvis, et al., No. 08-CV-4405 (PKC) (PK)
           Motion to Respond, with Court’s Leave, in Opposition to Motions of Mark Mirvis

  Dear Judge Kuo:

          Along with Cadwalader, Wickersham & Taft LLP, we represent Plaintiffs-Judgment
  Creditors (“Plaintiffs”) in the above-referenced matter, and we write to respond in opposition to
  the related motions of pro se Judgment Debtor Mark Mirvis (the “Judgment Debtor”) seeking
  Court-appointed counsel (ECF No. 632) and to proceed in forma pauperis (ECF No. 633) (the
  “Motions”). In advance of the Court’s July 9, 2019 hearing on the Motions, Plaintiffs respectfully
  ask that the Court consider certain significant facts1 that Plaintiffs believe require denial of the
  Motions, including that, as discussed herein, the Judgment Debtor has maintained his self-imposed
  pro se status, even as three non-party immediate family members, including his wife Lyubov
  Mirvis, daughter Tatyana Mirvis, ECF No. 35 (E.D.N.Y. Dec. 28, 2018) and son-in-law Alexander
  Boriskin (the “Mirvis Non-Parties) – some of them already adjudged parties to fraudulent
  conveyances – have appeared herein through counsel for years, and even while the Judgment
  Debtor has counsel of record in another RICO action by Plaintiffs in this very District.

         Indeed, in the matter of Allstate Insurance Company v. Khotenok, the Judgment Debtor is
  represented by attorney Gary Tsirelman, belying and plainly contradicting any claim that he is
  unable to afford counsel. See No. 18-CV-5650 (JBW) (RER), ECF No. 35 (E.D.N.Y. Dec. 28,

  1 In the absence of any specific rule on briefing applicable to the present circumstances, Plaintiffs respectfully ask that
   the Court grant them leave to respond to the Motions by this letter.


                                                                                                                    Cont’d
Case 1:08-cv-04405-PKC-PK Document 638 Filed 07/02/19 Page 2 of 2 PageID #: 18655



  MORRISON MAHONEY LLP

  Hon. Peggy Kuo
  July 2, 2019
  Page 2


  2018) (Notice of Appearance by Gary Tsirelman, P.C. for Defendant Mark Mirvis). It is
  respectfully submitted that any inquiry as to the financial means of the Judgment Debtor to afford
  counsel is unnecessary and should be avoided on this ground alone, so as to prevent further delay
  and waste of judicial resources.

          Moreover, the Judgment Debtor’s ruse of financial hardship is supported by no
  documentary or other evidence apart from his own self-serving responses to form questions, and
  the circumstances surrounding the Motions permit little doubt that they were part of a concerted
  effort with the Mirvis Non-Parties to further delay these proceedings and, yet again, Plaintiffs’
  enforcement of the Judgment.

          Accordingly, Plaintiffs respectfully submit that the Court should reject this false request
  for assistance, and that the Motions should be denied.

         Thank you for your consideration in this regard.



                                                         Respectfully submitted,


                                                         MORRISON MAHONEY LLP


                                                   By:          /s/ Andrew Midgett
                                                               Andrew S. Midgett, Esq.


                                                         Counsel for Plaintiffs-Judgment Creditors



  Cc (via First Class Mail):

  Mark Mirvis
  289 Bayberry Drive
  Hewlett, New York 11557
